                      UNITED STATES DISTRICT COURT

                                DISTRICT OF MAINE


 JOHN F. CHASE,                            )
                                           )
                         PLAINTIFF         )
                                           )
 V.                                        )      CIVIL NO. 2:18-CV-165-DBH
                                           )
 ARTHUR MERSON,       ET AL.,              )
                                           )
                         DEFENDANTS        )


                           ORDER TO SHOW CAUSE


      The plaintiff filed two motions for entry of default and default judgment

against four defendants in this case. Pl.’s Mots. for Entry of Default & Default

J. as to Defs. Ochoa & Law Office of Chris Ochoa (ECF No. 34) and Hearld &

Stellar Enterprises, Inc. (ECF No. 77).        Default was entered for all four

defendants. Orders Granting Mots. for Entry of Default (ECF Nos. 35 & 78). I

have not yet ruled on the motions for default judgment.

      Now that I have dismissed the plaintiff’s claims against the non-defaulted

defendants for lack of subject matter jurisdiction, and I have declined to exercise

supplemental jurisdiction, Dec. & Order on Pending Motions (ECF No. 129), it

appears I must also deny the default judgment motions.          See 10A Wright &

Miller, Fed. Practice & Pro. § 2690 (4th ed. 2016) at pp. 96-97 (“[I]f the action is

dismissed, it should be dismissed as to the defaulting party as well as the

remaining defendants.”); Restatement (2d) of Judgments § 65 (“[A] judgment by

default may be avoided if it was rendered without compliance with the
[jurisdictional] requirements stated in § 1.”); 3 Moore, Fed. Practice & Pro.

§ 25.104(2)(b)(1) (“If a court renders a judgment without subject matter

jurisdiction, whether by default or on the merits, the judgment is void. The issue

of subject-matter jurisdiction is always open, and courts at every stage of a

proceeding are required to consider the issue even though the parties have failed

to raise it.”).

       Accordingly, I ORDER that the plaintiff SHOW CAUSE by November 8, 2019,

why I should not deny his motions for default judgment.

       SO ORDERED.

       DATED THIS 25TH DAY OF OCTOBER, 2019

                                            /S/D. BROCK HORNBY
                                            D. BROCK HORNBY
                                            UNITED STATES DISTRICT JUDGE




                                                                                 2
